Citation Nr: 9926393	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  98-03 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1964 to 
December 1970.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection for 
PTSD and assigned a disability rating of 30 percent.  During 
the pendency of this appeal the RO increased the disability 
rating to 50 percent.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable resolution of this appeal.

2.  The veteran's PTSD symptomatology is productive of total 
social and occupational impairment.  


CONCLUSION OF LAW

The criteria for an evaluation of 100 percent have been met 
for PTSD.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.132, Diagnostic Code 9411 (1996); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the current evaluations of his 
service-connected PTSD does not adequately reflect the 
severity of this disability.  He asserts that the evaluation 
should be increased because his PTSD symptomatology including 
social withdrawal, panic attacks and uncontrolled anger has 
left him unemployable.

The Board finds that the veteran's claim is well grounded, 
see 38 U.S.C.A. § 5107(a) (West 1991), because a challenge to 
a disability rating initially assigned to a service-connected 
disability is sufficient to establish a well-grounded claim.  
See Fenderson v. West, 12 Vet. App. 119, 125-126 (1999); 
Caffrey v. Brown, 6 Vet. App. 337, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also is 
satisfied that the record includes all evidence necessary for 
the equitable disposition of this appeal and that the veteran 
requires no further assistance.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities to the 
veteran's current symptomatology.  Individual disabilities 
are assigned separate diagnostic codes.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4 (1998).  The Board reviews the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the 
conditions of ordinary daily life.  The Board then assigns a 
rating which, as far as practicable, is based upon the extent 
to which the current disability impairs the veteran's earning 
capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
If two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  Otherwise, the Board will assign the lower rating.  
See 38 C.F.R. § 4.7.  In a claim of disagreement with a 
disability rating assigned contemporaneously to a grant of 
entitlement to service connection, the facts of a particular 
case may require assignment of separate disability ratings 
for separate time periods.  See Fenderson v. West, 12 Vet. 
App. at 126.

The veteran was first granted service connection for PTSD by 
a May 1997 rating decision that assigned a 30 percent 
disability rating, effective to July 1993, pursuant to 
Diagnostic Code 9411.  The rating was increased to 50 percent 
to the same effective date by a January 1998 rating decision.

Revised schedular rating criteria for psychiatric 
disabilities have been in effect since November 7, 1996.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the conclusion of the 
administrative or judicial appeal process, the applicable 
provision is the one most favorable to the veteran.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
veteran's initial claim for service connection for PTSD was 
in July 1993, which is also the effective date of the 
veteran's 50 percent disability rating for PTSD.  Therefore, 
the Board considers the veteran's claim here under both the 
current and former provisions.

Under the current criteria, 38 C.F.R. § 4.130, Diagnostic 
Code 9411 PTSD is evaluated as follows for the 50, 70 and 100 
percent ratings, respectively:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships [70 
percent].

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name [100 percent].

Under the former criteria, 38 C.F.R. § 4.132, Diagnostic Code 
9411, PTSD is evaluated as follows for the 50, 70 and 100 
percent ratings, respectively:

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired. The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment [70 percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment [100 
percent].

VA medical records disclose that the veteran was treated for 
PTSD in May and June 1993.  Progress notes refer to the 
veteran's acknowledgment of serving a prison term in the mid-
1980s, frequent job changes, sleep impairment, difficulty 
with anger management and violent spouse abuse, five 
marriages, poor memory, witnessing and participating in 
Vietnam war atrocities, lack of motivation, social 
withdrawal, anxiety, depression and unemployment since 1991.  
The veteran continued regular PTSD treatment from May 1993 to 
April 1998.

A report of a private disability evaluation in September 1993 
concludes that the veteran's PTSD symptomatology caused the 
examiner to "seriously question his ability to work. . ."  
The report notes objective symptoms including:  impaired 
memory, concentration, sleep and judgment; nightmares and 
flashbacks; absence of motivation and interests, and; 
depressed mood and affect.  The examiner also described the 
veteran as well groomed, cooperative, alert and oriented in 
three spheres with an adequate fund of knowledge, average 
intelligence, and adequate abstract thinking.

An October 1993 VA examination report notes objective 
findings including the following:  a mild tremor; agitation 
upon discussing Vietnam memories; homicidal feelings toward 
an ex-wife; auditory hallucinations; thought insertion; 
increasingly angry mood; tense affect; lack or orientation as 
to date; impaired memory, abstract thinking, insight and 
judgment.  The examiner also noted the veteran's good 
grooming and hygiene, normal speech, denial of suicidal 
ideation, logical associations and orientation to month, 
year, place and situation.  The examiner also noted the 
veteran's report of symptomatology essentially similar to 
that described in the May and June 1993 VA treatment records.

In an October 1994 letter a VA physician who had treated the 
veteran stated that the veteran's PTSD was chronic and severe 
and had been since before August 1993.  The physician further 
opined that the veteran was "unable to work in any 
competitive work situation" and recommended that the veteran 
not seek work "because it would be detrimental to his 
emotional well-being."  In another record dated in August 
1994 the same physician opined that the veteran's 
unemployability was a permanent disability.

A January 1997 VA examination report notes objective findings 
including the following:  hostile speech and hostile and sad 
affect; depressed to angry mood; admission of past suicidal 
ideation; disoriented as to the date; fair short-term memory, 
insight and judgment.  The examiner also noted the veteran's 
good grooming and hygiene, cooperativeness, fluent and well 
organized speech, good eye contact, appropriate gestures, 
denial of current suicidal and homicidal ideation, lack of 
delusions or hallucinations, orientation to day, month and 
year, intact remote and recent memory and orientation to 
month, year, place and situation.  The veteran reported 
continued flashbacks of his Vietnam War experiences, 
uncontrolled anger, social isolation from most people except 
his wife, hypervigilence, exaggerated startle response and 
tearfulness.

A report of a November 1997 VA PTSD examination notes 
symptomatology including the following:  dysphoric mood; 
constricted affect; daily suicidal ideation; impaired short 
term memory, concentration, sleep and impulse control; 
depression; disorientation as to date; intense appearance; 
good hygiene; normal speech; absence of hallucinations, 
delusions, inappropriate or obsessive behaviors, tangential 
thinking or panic attacks.

A private psychological evaluation for the Social Security 
Administration in May 1998 noted objective symptoms including 
the following:  suspicion; slow and deliberate psychomotor 
activity; hypervigilence; flat affect; depression with 
auditory hallucinations and suicidal ideation; orderly 
thought processes; absence of perseverance, concrete 
thinking, bizarre ideation, idea flight, word salad or other 
signs of cerebral dysfunction; adequate memory; full 
orientation and normal insight and judgment.

In January 1999 the veteran submitted a written statement 
from his sister stating that the veteran's personality had 
changed markedly since his return from service in Vietnam.  
Her letter states that his behavior was becoming worse, that 
he had become unpredictably and uncontrollably violent and 
was no longer able to associate normally with people, that he 
was always on guard and that some days he was unable to do 
anything but sit by himself and brood.

About a month after the RO provided the veteran with a letter 
informing him that this appeal was certified to the Board for 
adjudication, the veteran provided the Board with a June 1999 
letter from a VA physician who had treated the veteran's 
PTSD.  The letter concludes that the veteran "is 
unemployable due to his chronic PTSD."  The letter lists the 
following symptoms:  recurrent, distressing and intrusive 
Vietnam war memories; history of uncontrolled angry 
outbursts, sometimes so severe as to result in criminal 
prosecution and punishment; alienation from his family and 
others; fear of crowds; hypervigilence; continuous depression 
with suicidal ideation; severe panic and anxiety attacks; 
grossly inappropriate behavior; lack of motivation and 
concentration and impaired judgment.  The physician also 
noted that the veteran's PTSD symptoms had not undergone 
remission despite treatment and have caused him to be 
suspicious, have thoughts of hurting himself and others, and 
rendered him severely socially and industrially impaired to 
the point of unemployability.

The Board finds that the evidence of record supports a 100 
percent disability rating for the veteran's PTSD under both 
the former and current diagnostic codes.  A private 
examination report as early as September 1993 describes his 
PTSD symptomatology as so severe as to suggest total and 
permanent unemployability.  VA examiners reached similar 
conclusions in October 1994 and June 1999.  The medical and 
lay evidence repeatedly documents symptoms including 
persistent auditory hallucinations, grossly inappropriate 
behavior, persistent danger of hurting himself and others, 
intermittent inability to perform activities of daily living, 
disorientation as to date, virtual isolation in the 
community, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.

In consideration of the foregoing, the Board finds that the 
evidence supports a 100 percent schedular rating for the 
veteran's PTSD.  Accordingly a 100 percent evaluation for 
PTSD is established. 


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 100 percent evaluation for post-traumatic stress 
disorder is granted. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals


 

